Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Herd on 9/8/2021.
The application has been amended as follows: 
Claims: 
Claims 18-21 and 24 (Canceled). 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of the record, whether taken alone or in combination, does not disclose, teach, or suggest the claimed invention. 
Regarding claim 1, Patel (9510668) teaches An oral care implement comprising:
a handle (620) formed of a hard plastic material;
a head (610) coupled to the handle, the head having a front surface and an opposing rear surface (611, 612), the head formed of the hard plastic material ;
a component positioned on at least one of the handle and the head (see Figure 6, component 632 within the depression 616 of the head), 
the component comprising a body (delivery member 630 and applicator 632 form a singular component, see Col. 12, lines 53-60), a plurality of first particles (636) embedded in the body, a plurality of second particles (637) embedded in the body,
wherein the plurality of first particles comprise a first color and the plurality of second particles comprise a second color, the first color being different than the second color (Col. 14, lines 21-31, the oral care fluid 626 has a first color and the indicator fluid 637 has a second color, such that the first color is different than the second color; see also Col. 6, lines 31-52).
However, Patel does not teach that the capillary material of the dispenser (362) comprises a transparent or translucent elastomeric material. The material of Patel has a specific purpose for dispensing fluids, disclosing that contemplated materials include sponge or other fibrous elements (Col. 9, lines 21-34). Jimenez (US 9603442) teaches of a capillary material that is elastomeric, but does not teach or suggest that the material is also translucent. A tertiary modification of the combination of Patel in view of Jimenez would require reconstruction of an incorporated structure, and thus, would be considered hindsight. 
When considering Jimenez (US 9603442) as a base reference teaching the claimed invention, Jimenez teaches all the limitations of claim 1, except the handle hand formed of hard plastic material, wherein the elastomeric wick applicator comprises a transparent or translucent material, and the oral care agents being dispersed comprise a plurality of colors, i.e. wherein the plurality of first particles comprise a first color and the plurality of second particles comprise a second color, the first color being different than the second color. Patel cited above teaches the plurality of colors, but for the same aforementioned reasons does not resolve the deficiencies of the translucent or transparent material. The window portion of Jimenez provides a translucent feature for users to estimate the remaining fluid, however Jimenez does not suggest incorporating the translucent window material into the wick applicator, nor would one having ordinary skill in the art recognize the materials as interchangeable. Modification of the material of Jimenez ‘442 would require a material that also may disperse liquid, which is a feature critical to the functioning of Jimenez. A tertiary reference disclosing this capability while also being from an analogous field was not found during an updated search and as a result, the claim combination is considered patentable over the latter prior art. 
Regarding claim 1, Chang (US 20140325778) teaches of an oral care implement comprising a handle (120) formed of hard plastic material [0038], a head (150) coupled to the handle, an elastomeric component positioned on at least one of the handle and the head, the elastomeric component comprising a body (wherein [0034] discloses that a tongue cleaner 190 consists of materials including rubber; wherein [0037] also discloses that the bristles and tiny tapered bristles of the toothbrush may comprise rubber), an elastomeric component positioned on at least one of the handle and the head, the elastomeric component comprising a body (wherein [0034] discloses that a tongue cleaner 190 consists of materials including rubber; wherein [0037] also discloses that the bristles and tiny tapered bristles of the toothbrush may comprise rubber), 
a plurality of first particles embedded in the body, a plurality of second particles embedded in the body (Chang teaches several different particles within the multiple rubber bodies; wherein [0039] discloses that the bristles, tiny tapered bristles, and tongue cleaner can be created with the addition of ingredients, the ingredients being imbedded; [0055] teaches that the rubber tongue cleaner comprises at least one cleansing ingredient such as baking soda or bleach, at least one nutritional ingredient, at least one flavoring ingredient; wherein [0040]-[0041] discloses that the bristles, tiny tapered bristles, and the tongue cleaner can be created with nutritional ingredients, dietary minerals, vitamins, amino acids, fatty acids, and cleansing ingredients, see also [0051]; wherein [0055] additionally discloses that the flavoring ingredient and cleansing ingredient can be imbedded on tongue cleaner; please also refer to claims 6 and 25), wherein the body comprises a transparent or translucent elastomeric material (wherein [0034] discloses transparency of the tongue cleaner; wherein [0035] discloses that the bristle may be transparent).
	Chang does not teach wherein the plurality of first particles comprise a first color and the plurality of second particles comprise a second color, the first color being different than the second color. Goldman (US 8601635) teaches of disclosing agents in the form of colored dyes, however modifying Change with the teachings of Goldman does not result in the claimed invention. The dye of Goldman acts as an agent to indicate the type of particles incorporated therein, not add color the individual particles themselves. 
Regarding claim 1, Brown (US 20030070259) teaches an oral care implement comprising:
a handle (handle 12) formed of a hard plastic material (wherein [0004] discloses that the underlying handle must provide rigidity);
a head coupled to the handle (see head portion 13), the head having a front surface and an opposing rear surface, the head formed of the hard plastic material (wherein the material of the handle as disclosed in [0004] is also used for the head portion, see Figure 9 indicating the materials);
an elastomeric component positioned on at least one of the handle and the head (grip 16; wherein [0044] discloses that the grip 16 can be formed of a single elastomeric material), 
the elastomeric component comprising a body, a plurality of first particles embedded in the body, a plurality of second particles embedded in the body (wherein there are glitter-type fillers within the grip, please refer to [0042]),
wherein the body comprises a transparent or translucent elastomeric material (wherein [0042] discloses that clear materials may be used, wherein [0044] discloses that the grip may be formed of a single elastomeric material).
	However, in the manner similar to Change, Brown does not teach wherein the plurality of first particles comprise a first color, the plurality of second particles comprise a second color, the first color being different than the second color. Although Whitney (US 20030008144) teaches of multicolored glitter particles, Whitney is not directed to the same field of endeavor, nor would one having ordinary skill in the art before the effective filing date of the claimed invention have found the modification of Whitney into Brown as obvious. 
	Examiner has found independent claim 1 in condition for allowance for the aforementioned reasons stated above. Claims 2-8, 10, 12-15, and 17 are allowed by virtue of their dependence on claim 1. 
Regarding claim 26, Brown (US 20030070259) teaches a method of forming an oral care implement comprising:
injecting a first material in liquid form into a first mold cavity to form a body having a handle and a head, the first material comprising a hard plastic (wherein [0036] teaches that the handle 12 can be made by first forming the toothbrush handle 12 by injection molding);
mixing a plurality of first particles (glitter, disclosed in [0042]) comprising a first color and a plurality of second particles comprising a second color with a second material in liquid form to form an elastomeric particle mixture (wherein [0044] discloses that the grip 16 may be formed of a single elastomeric material; wherein [0042] discloses combining glitter with the material), the second material comprising a transparent or translucent elastomer (wherein [0042] teaches that clear materials may be used to form the grip, wherein grip 16 may be formed of a single material; see also [0031]);
positioning the body into a second mold cavity (wherein the handle 12 is placed into mold cavity 30, see [0038]);
injecting the elastomeric particle mixture into the second mold cavity, the elastomeric particle mixture hardening to form an elastomeric component that is positioned on at least one of the handle and the head of the oral care implement (wherein material is shot into the gates in order to form the grips, see [0038-0039], wherein [0044] teaches that grip 16 may be formed of a single elastomeric material).
However, Brown does not explicitly teach that the glitter first particles comprise a first color, and the second particles of the translucent elastomer comprise a second color, the first and second colors being different. As similarly elucidated in the claim 1 allowability rationale above, although Whitney (US 20030008144) teaches of multicolored glitter particles, Whitney is not directed to the same field of endeavor, nor would one having ordinary skill in the art before the effective filing date of the claimed invention have found the modification of Whitney into Brown as obvious. 
	Further regarding claim 26, references Patel (9510668) and Jimenez (US 9603442) are directed towards oral care agents releasable through a wick or capillary material. These oral care agents are not mixed with a material comprising a transparent or translucent elastomer to form an elastomeric particle mixture, the elastomeric particle mixture then injected into a mold cavity, and subsequently hardened. Modification of Patel and Jimenez to read onto the claimed invention would require a complete reconstruction and removal of functions of the apparatuses. The oral care agents are suspended within a medium that is releasable to the oral cavity of a consumer rather than mixed with a transparent or translucent elastomer material. Chang (US 20140325778) inherits similar combination issues as discussed in the claim 1 rationale, as Chang does not teach a method of forming an oral care implement by injecting materials, nor that a plurality of first particles comprise a first color and the plurality of second particles comprise a second color, the first color being different than the second color. The prior art does not anticipate the claimed invention of claim 26, nor is there suggestion or motivation to modify the above references to teach the claimed invention. Modification of the above references would require incorrectly using hindsight and reconstruction of the prior art. 
Examiner has found the claimed subject matter patentable over the prior art in view of the rationale stated above. The Examiner’s Amendment places the application in condition for allowance, issued herein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/           Examiner, Art Unit 3723                                                                                                                                                                                             

/MICHAEL D JENNINGS/           Primary Examiner, Art Unit 3723